Title: From Alexander Hamilton to Gouverneur Morris, 22 June 1792
From: Hamilton, Alexander
To: Morris, Gouverneur



(Private)
My dear Sir
Philadelphia June 22d 1792

Your three letters of the 21st of March, 6th and 10th of April have been received, and gave me great pleasure.
I accept your challenge to meet you in the field of mutual confidential communication; though I cannot always promise punctuality, or copiousness. I will however do the best I can.
Will it not be a necessary preliminary to agree upon a Cypher? One has been devised for me, which though simple in execution is tedious in preparation. I may shortly forward it.
In the mean time, let us settle some appellations for certain official characters. I will call




The President
— Scavola

The vice President
— Brutus


The Secretary of State
— Scipio

The Secretary at War
— Sempronius


The Secretary of the Treasury
— Paulus


The Attorney General
— Lysander


Senators
{
Robert Morris
— Cato


Oliver Elsworth
— Virginius


Rufus King
— Leonidas


George Cabot
— Portius


Aaron Burr
— Savius


Richard Henry Lee
— Marcus


Monroe
— Sydney


Ralph Izard
— Themistocles



Representatives
{
James Madison
— Tarquin


Ames
— Valerius


Abraham Baldwin
— Hambden


John Laurance
— Solon


Mercer
— Tacitus


Murray
— Livy


Thomas Fitzsimmons
— Cicero


Egbert Benson
— Cromwell


Jeremiah Wadsworth
— Titius


Jonathan Trumbull
— Quintus


Giles
— Chronus


You see, I have avoided characteristic Names. In my next you shall have a sketch of the general state of the country, its politics and parties.
I thank you for your calculations, as I will for every suggestion you shall make. I shall seldom fail to get either a new idea, or a new application of an old one.
I shall endeavour to put in train, by this opportunity, the papers you advise to be sent, to the Russian Ambassador.
If your courage is not put to the test by being put to wear what you have won, it will not be my fault.
Do you know enough of the catechism in the Vulgar Tongue to fulfil what you have lately undertaken?
Yrs sincerely
A H
P. S.   Do me the favour to have the inclosed delivered to the party.
Gouverneur Morris Esqr
